         Case 3:13-cv-00297-JAM Document 644 Filed 07/13/20 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT

BRUCE KIRBY, INC. ET AL.                              :
                                                      :      CASE NO. 3:13-CV-00297 (JAM)
                        Plaintiffs,                   :
                                                      :
V.                                                    :
                                                      :
LASERPERFORMANCE (EUROPE)                             :
LIMITED, ET AL.                                       :
                                                      :
                        Defendants.                   :      JULY 13, 2020

     DEFENDANTS’ SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
       PLAINTIFFFS’ MOTION FOR JUDGMENT, PUNITIVE DAMAGES,
            ATTORNEY’S FEES, AND PRE-JUDGMENT INTEREST

       I. Introduction

       The defendants, LaserPerformance (Europe) Limited (“LPE”) and Quarter Moon, Inc.

(“QMI”), submit this memorandum in further opposition to the plaintiffs’ motion for attorneys’

fees and punitive damages and, more specifically, in response to the Plaintiffs’ Supplmental

Response in Support of Motion for Judgment, Punitive Damages, Attorneys’ Fees, and Pre-

Judgment Interest (Doc. 640).

       II. Discussion

       The plaintiffs, Bruce Kirby (“BK”) and Bruce Kirby, Inc. (“BKI”), continue to fail to

provide a reasonable basis to support their claims for the vast majority of attorneys’ fees they

seek to recover.

       Rather than properly separate the fees related to BKI’s prosecution of the Lanham Act

claims, the plaintiffs suggest that because four (4) out of their seven (7) original claims somehow
           Case 3:13-cv-00297-JAM Document 644 Filed 07/13/20 Page 2 of 9




related to claims brought against QMI and LPE to “cease their unauthorized use of Kirby’s

trademarked name,” they are entitled to an award of at least fifty-seven (57) percent of the billing

entries highlighted in blue, which they claim relate to legal work that is “inextricably intertwined

with legal work related to” the Lanham Act claims (Claims 1 and 2). There are multiple flaws

with this approach. First, only three, not four, of the seven original claims made it to trial: Claim

I (counterfeiting), Claim II (trademark infringement) and Claim IV (misappropriation of Bruce

Kirby’s name). Presumably, plaintiffs argue these constitute four claims because Claim IV was

asserted against two defendants at trial. Following this logic, however, the plaintiffs greatly

overstate the percentage of claims that they ultimately pursued at trial. When they first filed their

complaint (Doc. 1) in March 2013, each of the two plaintiffs asserted seven claims against

numerous defendants, in addition to LPE and QMI, for a total of forty-three (43) claims, as

follows:

       Claim I (counterfeiting): BK and BKI against QMI, International Sailing Federation

Limited (“ISAF”), International Laser Class Association (“ILCA”), Karaya (Jersey) Limited

(“Karaya”), and Farzad Rastegar (“Rastegar”) (ten separate claims);

       Claim II (trademark infringement): BK and BKI against QMI, ISAF, ILCA, Karaya, and

Rastegar (ten separate claims);

       Claim III (CUTPA): BK and BKI against QMI, LPE, ISAF, ILCA, Karaya, and Rastegar

(twelve separate claims);

       Claim IV (misappropriation of Bruce Kirby’s name): BK against QMI, ISAF, ILCA,

Karaya, and Rastegar (five separate claims);

       Claim V (breach of 1983 Builder Agreement): BK and BKI against LPE (two separate

claims);

                                                  2
         Case 3:13-cv-00297-JAM Document 644 Filed 07/13/20 Page 3 of 9




       Claim VI (breach of 1989 Builder Agreement): BK and BKI against QMI (two separate

claims); and

       Claim VI [sic](inducement to default Builder Agreements): BK and BKI against ISAF

and ILCA (two separate claims).

       The number of separate claims increased to sixty-five (65) in the First Amended

Complaint (Doc. 23) filed on April 30, 2013, which is the operative complaint:

       Claim I (counterfeiting): BK and BKI against QMI, LPE, ISAF, ILCA, Karaya, Velum

Limited ITM SA (Antigua and Barbuda) (“Velum”), and Rastegar (fourteen separate claims);

       Claim II (trademark infringement): BK and BKI against QMI, LPE, ISAF, ILCA,

Karaya, Velum, and Rastegar (fourteen separate claims);

       Claim III (CUTPA): BK and BKI against QMI, LPE, ISAF, ILCA, Karaya, Velum, and

Rastegar (fourteen separate claims);

       Claim IV (misappropriation of Bruce Kirby’s name): BK against QMI, LPE, ISAF,

ILCA, Karaya, Velum, and Rastegar (seven separate claims);

       Claim V (breach of 1983 Builder Agreement): BK and BKI against LPE and Rastegar

(four separate claims);

       Claim VI (breach of 1989 Builder Agreement): BK and BKI against QMI and Rastegar

(four separate claims); and

       Claim VII (inducement to default Builder Agreements): BK and BKI against ISAF,

ILCA, Velum, and Karaya (eight separate claims).

       However, by the time of trial, of the sixty-five claims set forth in the First Amended

Complaint, only four survived: Claim I (BKI v. QMI for counterfeiting), Claim II (BKI v. QMI


                                                3
           Case 3:13-cv-00297-JAM Document 644 Filed 07/13/20 Page 4 of 9




for trademark infringement), Claim IV (BK v. QMI and LPE for misappropriation of BK’s

name). Consequently, following plaintiffs’ logic, the percentage of fees highlighted in blue, to

the extent the court agrees with plaintiffs that these fees are inextricably intertwined with legal

work related to the Lanham Act claims, should be limited to 6.2% (4 divided by 65 = 6.15%),

not 57%.

        Moreover, the defendants submit that the plaintiffs have not provided sufficient

justification for the court to agree that these fees are inextricably intertwined with legal work

related to the Lanham Act claims. The plaintiffs’ attorneys’ fees invoices are simply too vague in

many entries to permit the court to determine whether the entries are related to prosecution of the

Lanham Act claims and, consequently, the plaintiffs have failed to satisfy their burden of proving

that the fees are related.

        For example, despite claiming LPE was terminated years earlier in 2010 (Doc. 610-1, p.

7), the plaintiffs seek fees related to a termination letter to LPE prepared on May 16, 2013. Doc.

640-4, p. 15 of 37. Plaintiffs seek numerous fees related to preparation of a prejudgment remedy

application, which they apparently did not pursue. Doc. 640-4, pp. 7-21 of 37. They seek fees

related to responding to motions filed by defendants other than QMI, which have nothing to do

with the Lanham Act claims against QMI. See, e.g. Doc. 640-4, p. 22 (7/1/13 entry), p. 28

(8/9/13, 8/20/13, and 8/21/13 entries). Plaintiffs also seek fees for preparing discovery requests

to parties other than QMI. See, e.g. Doc. 640-4, p. 29 (8/31/13 entry), p. 31 (9/4/13 entries). The

plaintiffs even seek fees related to “review and preparation of case document re: Global Sailing

Limited’s Interrogatory Responses”, and this entry they have highlighted in green, claiming they

are entitled to the full amount of these fees. See, e.g. Doc. 640-5, p. 10 of 44 (3/27/14 entry) and

p. 21 of 44 (entry for 6/9/14). Yet they have offered no basis for the court to conclude that fees


                                                  4
         Case 3:13-cv-00297-JAM Document 644 Filed 07/13/20 Page 5 of 9




related to GSL’s interrogatory responses have anything to do with BKI’s prosecution of its

Lanham Act claims against QMI or BK’s misappropriation of name claims against QMI and

LPE. There are numerous entries concerning document production and review of documents

produced that fail to identify to or from which of the several defendants the documents were

being produced, much less whether the documents had any connection to the Lanham Act

claims. See, e.g. Doc. 640-5, pp. 14-18 of 44. In fact, they seek fees related to ILCA’s answer

and defenses. Doc. 640-5, p. 19 (entry for 6/2/14). They also seek fees related to a motion in

limine to preclude ILCA from relying on ISAF as a defense. Doc. 640-5, p. 20 of 44 (entries for

6/4/14 and 6/5/14). They claim fees related to ILCA’s motion for summary judgment. See, e.g.

Doc. 640-6, p. 8 04 30 (entry for 2/13/15, p. 9 of 30 (entries for 2/24/15 - 2/26/15), p. 10 of 30

(entries for 2/2/7/15 and 2/28/15). They claim fees related to ILCA’s request for dismissal. Doc.

640-5, p. 28 of 44 (entry for 8/7/14). They claim fees that are specifically identified as being

related to preparing discovery requests to ILCA. See, e.g. Doc. 640-5, p. 34 of 44 (entries for

10/21/14 and 10/23/14), p. 35 of 44 (entry for 10/24/14), p. 36 of 44 (entries for 11/7/14 and

11/10/14). It is impossible to determine whether there are other entries that refer to document

production to or from defendants other than QMI. How are the fees related to the claims against

ILCA inextricably intertwined with the prosecution of the Lanham Act claims against QMI?

There are too many vague entries to possibly list them all here. Those cited above are just

examples of entries that are clearly not related to the prosecution of the Lanham Act claims

against QMI.

       In fact, incredibly, the plaintiffs seek fees related to their prosecution of claims this court

decided they did not even have standing to bring. See, e.g., Doc. 640-5, p. 31 of 44 (entry for

9/12/14)(“researching and drafting damages analysis section reflecting Kirby’s rights under the


                                                  5
         Case 3:13-cv-00297-JAM Document 644 Filed 07/13/20 Page 6 of 9




respective builders agreements and outstanding royalties owed”). Most of the damages analysis

prepared by their expert concerned these “outstanding royalties” that they claimed they were

owed, without standing to do so. It is reasonable to conclude that most of the entries in the

invoices having to do with damages analysis likewise were related to those claims which were

dismissed by this court.

       It is the plaintiff’s burden to relate the fees to the claims for which they argue they are

entitled to recover attorneys’ fees. Instead, they have attempted to impose on the defendants and

the court the burden of trying to sort out these claims for fees. For this reason alone, the

plaintiffs’ request for fees should be denied.

       In addition, the plaintiffs’ requests for costs related to postage, photocopying, telephone

and internet charges should be denied. These are overhead costs incurred by plaintiffs’ counsel

that should be covered by their hourly rates and not separately billed to the plaintiffs. Even if

permitted, the plaintiffs have not submitted any invoices or support to show that any of these

charges were reasonable or in any way related to the prosecution of either the Lanham Act

claims or the misappropriation of name claims. For example, the plaintiffs have not submitted

anything to establish what the photocopying charge was per page or how many pages were

copied or whether the telephone and internet charges were separate charges or a portion of flat

rates the firm paid for telephone and internet services.

       Similarly, charges for legal research and document hosting should be considered part of

the overhead costs of plaintiffs’ counsel, but in any event should not be awarded because

plaintiffs have failed to submit any invoices or support to show that any of these charges were

reasonable or in any way related to the prosecution of either the Lanham Act claims or the

misappropriation of name claims.

                                                  6
         Case 3:13-cv-00297-JAM Document 644 Filed 07/13/20 Page 7 of 9




       The plaintiffs also argue that “there is absolutely no basis to apportion Kirby’s legal fees

or expenses following the Court’s August 12, 2016 summary judgment order, after which Kirby

possessed only claims concerning Defendants’ unauthorized use of Kirby’s trademarked name.”

Doc. 640, p. 3. This ignores the fact that different plaintiffs brought different claims. BKI

asserted the trademark claims; BK asserted the misappropriation of name claim. There was no

trademark claim presented at trial against LPE.

       Also, the plaintiffs’ argument ignores the reality that the court’s final ruling on summary

judgment was not entered until July 27, 2018. Doc. 365. The plaintiffs’ argument, therefore, even

if accepted, would only relate to fees incurred after July 27, 2018 and the plaintiffs still have not

separated the fees related to prosecution of the Lanham Act claims from the misappropriation of

name claim. The vast majority of plaintiffs’ fees were incurred during the time from 2013 until

July 2018 when they were pursuing claims other than those that ultimately went to trial. After

July 2018, according to the plaintiffs’ submission, the actual attorneys’ fees claimed were

$268,927.

       Another issue the plaintiffs fail to substantiate in their submission is the reasonableness

of the fees they incurred. This cannot simply be presumed. For example, the plaintiffs submitted

a trial exhibit list that included two-hundred twenty-two (222) exhibits and yet ultimately only

twenty-nine (29) of them were admitted as full exhibits. Doc. 577. The defendants objected to

many of the plaintiffs’ proposed exhibits and it seemed as though plaintiffs had simply

“dumped” a list of exhibits on the defendants to burden the defendants with having to object to

them without any real intent of ever using so many of these exhibits. For example, the plaintiffs

proposed duplicative exhibits and exhibits consisting of discovery promulgated upon parties and

non-parties to this action as well as responses, including objections, to such discovery (e.g.


                                                  7
         Case 3:13-cv-00297-JAM Document 644 Filed 07/13/20 Page 8 of 9




notices of deposition, subpoenas, interrogatories and requests for production). In their request for

attorneys’ fees, the plaintiffs have failed to eliminate the unreasonable time plaintiffs’ counsel

spent preparing this unreasonable exhibit list and responding to the defendants’ likely anticipated

objections.

       Finally, the plaintiffs only called two fact witnesses at trial, only one of whom they

prepared for trial: Mr. Kirby himself. The only other fact witness, Bill Crane, was a defense

witness called by plaintiffs. The plaintiffs also called just one expert witness. The evidentiary

portion of the trial lasted less than two full days. Many of the key facts were never in dispute.

See, e.g. stipulations of fact by the parties set forth in Exhibits BK-217, 218, and 222. Yet the

plaintiffs seek attorneys’ fees of $758,415.15 related to the Lanham Act claims, $32,460.00

related to the defense of counterclaims (that were not tried), and total legal fees and expenses as

punitive damages in the amount of $885,889.66. The plaintiffs have failed to prove that the

attorneys’ fees they seek to recover are reasonable, as required under 15 U.S.C. §1117(a).

       III. Conclusion

       For all the reasons set forth in their prior memorandum (Doc. 615) and for the additional

reasons set forth above, the defendants submit that the plaintiffs have failed to establish that there

is anything exceptional about this case that would justify an award of attorneys’ fees to the

plaintiffs under the Lanham Act, 15 U.S.C. §1117(a), that BK is entitled to an award of

attorneys’ fees under his misappropriation of name claim, or that the fees they claim are

reasonable.




                                                  8
         Case 3:13-cv-00297-JAM Document 644 Filed 07/13/20 Page 9 of 9



                                              DEFENDANTS,
                                              LASERPERFORMANCE (EUROPE)
                                              LTD, and QUARTER MOON, INC.,


                                                /s/ Peter T. Fay
                                              Douglas S. Skalka (ct00616)
                                              Peter T. Fay (ct08122)
                                              Robert B. Flynn (ct15803)
                                              NEUBERT, PEPE & MONTEITH, P.C.
                                              195 Church Street, 13th Floor
                                              New Haven, CT 06510
                                              Tel: 203.821.2000
                                              Fax: 203.821.2009
                                              dskalka@npmlaw.com
                                              pfay@npmlaw.com
                                              rflynn@npmlaw.com


                                       CERTIFICATION
        I hereby certify that on July 13, 2020 a copy of the foregoing was filed electronically [and
served by mail on anyone unable to accept electronic filing]. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system [or by mail to anyone
unable to accept electronic filing]. Parties may access this filing through the Court’s system.



                                              /s/ Peter T. Fay
                                              Peter T. Fay (ct01822)
                                              NEUBERT, PEPE & MONTEITH, P.C.




                                                 9
